Exhibit 10.40

AMENDMENT NO. 3 TO LEASE

THIS AGREEMENT made this 11 day of November, 2005, by and between EWE WAREHOUSE
INVESTMENTS V., LTD., as Lessor and MERRIMACK SERVICES CORPORATION dba PC
CONNECTION SERVICES, as Lessee located at 2841-2931 Old State Route 73,
Wilmington, Ohio 45177.

WITNESSETH:

WHEREAS, Lessor and Lessee entered into a Lease dated May 13, 1993, as amended
June 19, 2001, April 24, 2003, and

WHEREAS, the Lessor and Lessee desire to amend the Lease of approximately
102,400 square feet to extend the term, revise rent, add a Right to Terminate
and add an Option to Renew.

NOW THEREFORE, the Lease is amended as follows.

1. Article 1. TERM. shall be revised as follows.

Effective December 1, 2005, the term of this Lease shall be extended for an
additional four (4) years, for a total term of sixteen (16) years, two
(2) months, commencing October 1, 1993 and ending November 30, 2009, both dates
inclusive.

2. Lessee warrants that Lessee has accepted and is now in possession of the
Leased Premises and that the Lease is valid and presently in full force and
effect. Lessee accepts the Premises in its present “as is” condition.

3. Article 3. RENT. shall be revised as follows.

For the one (1) year period commencing December 1, 2005 and ending November 30,
2006, the Lessee shall pay to the Lessor as Basic Annual Rent for the Leased
Premises the sum of FOUR HUNDRED EIGHTY-SIX THOUSAND THREE HUNDRED NINETY-NINE
AND 96/100 DOLLARS ($486,399.96) which shall be paid in equal monthly
installments of FORTY THOUSAND FIVE HUNDRED THIRTY-THREE AND 33/100 DOLLARS
($40,533.33), due and payable on the first day of each month, in advance,
without demand. Checks should be made payable to EWE Warehouse Investments V,
Ltd. and sent c/o Easton & Associates, 10165 N.W. 19th Street, Miami, Florida
33172. Said rent shall be paid to the Lessor, or to the duly authorized agent

 

1



--------------------------------------------------------------------------------

of the Lessor, at its office during business hours. If the commencement date of
this Lease is other than the first day of the month, any rental adjustment or
additional rents hereinafter provided for shall be prorated accordingly. The
Lessee will pay the rent as herein provided, without deduction whatsoever, and
without any obligation of the Lessor to make demand for it. Any installment of
rent accruing hereunder and any other sum payable hereunder, if not paid when
due, shall bear interest at the rate of eighteen percent (18%) per annum until
paid. The Basic Annual Rent of $486,399.96 shall be adjusted annually based on
any increases in the Consumer Price Index beginning one year after the
commencement date of this Lease and at the end of each year thereafter, whether
during the term of this Lease or any renewal or extension thereof. Increases in
the Annual Rent shall be made in accordance with the following procedure:

 

2



--------------------------------------------------------------------------------

a. The index to be used for this adjustment shall be the Consumer Price Index
(NORTH CENTRAL REGION, All Urban Consumers, All Items, 1982-1984 equaling a base
of 100, from the U.S. Department of Labor, Bureau of Labor Statistics,
Washington, D.C.).

b. The Consumer Price Index of 2005 for the month of August shall be the “Base
Period Consumer Price Index”. The Consumer Price Index for the month of August
in each adjustment year shall be the “Adjustment Period Consumer Price Index”.

c. The Base Period Consumer Price Index shall be subtracted from the Adjustment
Period Consumer Price Index; the difference shall be divided by the Base Period
Consumer Price Index. This quotient shall then be multiplied by the $486,399.96,
and the result shall then be added to the $486,399.96. The resulting sum shall
be the adjusted Annual Rent for such immediately succeeding leasehold period
which shall be paid in equal monthly installments. Notwithstanding the Index,
the annual percentage increase shall be capped at four percent (4%).

d. If the said Consumer Price Index is, at any time during the term of this
Lease, discontinued by the Government, then the most nearly comparable index
shall be substituted for the purpose of the aforesaid calculations.

4. The following RIGHT TO TERMINATE. shall be added.

Lessor shall grant Lessee a Right to Terminate this Lease anytime after the
twenty-four months of the extended Lease Term (November 30, 2007) with prior
written notice to Lessor no less than one hundred eighty (180) days in advance
of intended termination provided Lessee is not in default of the Lease. Lessee
shall pay to Lessor as a penalty for early termination the sum equivalent to
$0.50 per square foot per year and prorated based on the number of days
remaining on the Lease until the end of the four (4) year extension. The penalty
amount shall be paid by Lessee to Lessor upon receipt of Lessee’s written notice
to Lessor at which time Lessor shall invoice Lessee. Such invoice shall be paid
immediately upon receipt by Lessee to Lessor.

5. OPTION TO RENEW shall be amended as follows.

Lessee is hereby granted an option to renew this Lease for an additional term of
four (4) years on the same terms and conditions contained herein except for the
rental and the length of the term, upon the conditions that:

a. written notice of the exercise of such option shall be given by Lessee to
Lessor not less than one hundred eighty (180) days prior to the end of the term
of this Lease (by May 31, 2009); and

 

3



--------------------------------------------------------------------------------

b. at the time of the giving of such notice and at the expiration of the term of
this Lease, there are no defaults in the covenants, agreements, terms and
conditions on the part of Lessee to be kept and performed, and all rents are and
have been fully paid. Provided also, that the rent to be paid during each year
of the said renewal period shall be as determined in accordance with the
following:

a. The index to be used for this adjustment shall be the Consumer Price Index
(NORTH CENTRAL REGION, All Urban Consumers, All Items, 1982-1984 equaling a base
of 100, from the U.S. Department of Labor, Bureau of Labor Statistics,
Washington, D.C.).

b. The Consumer Price Index of 2005 for the month of August shall be the “Base
Period Consumer Price Index”. The Consumer Price Index for the month of August
in each adjustment year shall be the “Adjustment Period Consumer Price Index”.

c. The Base Period Consumer Price Index shall be subtracted from the Adjustment
Period Consumer Price Index; the difference shall be divided by the Base Period
Consumer Price Index. This quotient shall then be multiplied by the $486,399.96,
and the result shall then be added to the $486,399.96. The resulting sum shall
be the adjusted Annual Rent for such immediately succeeding leasehold period
which shall be paid in equal monthly installments.

d. If the said Consumer Price Index is, at any time during the term of this
Lease, discontinued by the Government, then the most nearly comparable index
shall be substituted for the purpose of the aforesaid calculations.

6. Except as expressly amended herein, all other terms and conditions of the
Lease remain in full force and effect.

IN WITNESS WHEREOF, the Lessor and Lessee have affixed their signatures to
duplicates of this Amendment, this 3rd day of November, 2005, as to Lessee and
this 11 day of November, 2005, as to Lessor.

 

Signed and acknowledged   LESSOR:   EWE WAREHOUSE INVESTMENTS V, LTD. in the
presence of:     By:   Miller-Valentine Realty, Inc.     Its:   Managing Agent

 

4



--------------------------------------------------------------------------------

/s/ Barbara J. Gilmore

  By:  

/s/ Chuck McCosh

    Chuck McCosh

Barbara J. Gilmore

  Its:   President Print Name    

/s/ Michelle Atkinson

   

Michelle Atkinson

    Print Name    

 

  LESSEE:   MERRIMACK SERVICES CORPORATION     DBA PC CONNECTION SERVICES

/s/ Maureen R. Cram

  By:  

/s/ Robert A. Pratt

 

Maureen R. Cram

  Title:  

Robert Pratt

Director of Facilities

Print Name        

/s/ Eric Burbank

   

Eric Burbank

    Print Name    

[NOTARY ON NEXT PAGE…]

 

5



--------------------------------------------------------------------------------

STATE OF OHIO, COUNTY OF MONTGOMERY, SS:

The foregoing instrument was acknowledged before me this 11 day of November,
2005, by Chuck McCosh, President of Miller-Valentine Realty, Inc., managing
agent for EWE INVESTMENTS V, LTD.

 

/s/ Rita A. Hughes

Notary Public

STATE OF NH, COUNTY OF Hillsborough, SS:

The foregoing instrument was acknowledged before me this 3rd day of November,
2005, by Robert A. Pratt, the Director of Facilities of MERRIMACK SERVICES
CORPORATION DBA PC CONNECTION SERVICES, a corporation on behalf of said
corporation.

 

/s/ Jennifer A. Losik

NOTARY PUBLIC

 

6